NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  14-OCT-2021
                                                  07:50 AM
                                                  Dkt. 63 SO


                           NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                  STATE OF HAWAI#I, Plaintiff-Appellee,
                                    v.
                 NICOLE GIOVANNONI, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                       (CIVIL NO. 3DTC-18-016324)


                        SUMMARY DISPOSITION ORDER
          (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

             Defendant-Appellant Nicole Giovannoni (Giovannoni)
appeals from a Judgment and Notice of Entry of Judgment
(Judgment) filed on January 18, 2019, by the District Court of
the Third Circuit, Puna Division (District Court).1            The District
Court's Judgment convicted Giovannoni of driving without a
license (DWOL), in violation of Hawaii Revised Statutes (HRS)
§ 286-102.2
          On appeal, Giovannoni contends the District Court erred
in denying her motion to suppress evidence that was obtained at a
"lava checkpoint."

      1
         The Honorable Diana L. Van De Car presided over the proceedings
relevant to this appeal.
      2
         HRS § 286-102 (2020) provides in relevant part: "No person . . .
shall operate any category of motor vehicles . . . without first being
appropriately examined and duly licensed as a qualified driver of that
category of motor vehicles."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For the reasons discussed below, we conclude
Giovannoni's suppression motion should have been granted.              Thus,
we vacate the Judgment.
                          I. Background
          Plaintiff-Appellee State of Hawai#i (State) charged
Giovannoni with DWOL based on evidence obtained after a Hawai#i
County police officer stopped Giovannoni at a lava checkpoint.
At that time, emergency proclamations issued by the Governor and
the Acting Mayor of Hawai$i County were in effect. The purpose
of the lava checkpoint was to ensure that only local residents
entered the restricted lava disaster area.
          Giovannoni moved to suppress evidence obtained through
her checkpoint stop, arguing that such evidence was the fruit of
an unlawful warrantless seizure. The parties agreed to have the
District Court rule on Giovannoni's suppression motion and hold a
bench trial based on stipulated facts.
          In their entirety, the stipulated facts provide as
follows:
          1.   On June 4, 2018[,] at 1620 hours, Defendant was
               stopped by officer Conrad Bidal of the Hawaii County
               Police Department;

          2.   Defendant was stopped at a Lava Checkpoint on Highway
               130 between the 130 and 132 mile markers;

          3.   At the time of the stop Hawai#i Governor David Y.
               Ige's State of Emergency Proclamation was in effect;
          4.   Additionally, Hawai#i Island Mayor Harry Kim signed an
               Emergency Lava Proclamation which was also in effect
               on June 4, 2018;

          5.   The only basis for the stop was that it was a lava
               checkpoint.
          6.   The purpose of a lava checkpoint is the [sic] make
               sure that only local residents enter the restricted
               lava disaster area;
          7.   Upon stopping Defendant for residency check, officer
               Bidal also ran Defendant's license through dispatch;
          8.   Defendant did not have a driver's license.

          The District Court adopted the parties' stipulated
facts and denied Giovannoni's suppression motion by issuing its

                                   2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


"Findings of Fact, Conclusions of Law and Order Denying
Defendant's Motion to Suppress Evidence" (Order Denying
Suppression Motion).   Based on the stipulated facts, the District
Court also found Giovannoni guilty of violating HRS § 286-102.
The District Court entered its Judgment on January 18, 2019.
                         II. Discussion
          Giovannoni argues that: (1) her initial stop was
illegal; and (2) even if her initial stop was legal, her
continued detention by the police to check on her driver's
license status was illegal because it exceeded the permissible
scope of her checkpoint stop. Giovannoni asserts that the
evidence derived from her checkpoint stop should have been
excluded as the fruit of an unlawful seizure.
          The police stop of Giovannoni at the lava checkpoint
constituted a "seizure" within the meaning of the Fourth
Amendment of the United States Constitution and Article I,
Section 7 of the Hawai#i Constitution. City of Indianapolis v.
Edmond, 531 U.S. 32, 40 (2000); State v. Eleneki, 106 Hawai#i
177, 180, 102 P.3d 1075, 1078 (2004). The stipulated facts lack
sufficient detail for the State to meet its burden of proving
that Giovannoni's warrantless seizure at the lava checkpoint fell
within a valid exception to the warrant requirement. Therefore,
the District Court should have suppressed the evidence obtained
from the checkpoint stop.
                        A. Burden of Proof
          As a general rule, the proponent of a suppression
motion has the burden of proof. State v. Spillner, 116 Hawai#i
351, 357, 173 P.3d 498, 504 (2007). However, an exception
applies where the evidence sought to be suppressed was obtained
through a search or seizure that was conducted without a warrant.
State v. Prendergast, 103 Hawai#i 451, 454, 83 P.3d 714, 717
(2004). A warrantless search or seizure is presumed to be
unreasonable and invalid, and to overcome this presumption, the
State bears the burden of proving that the search or seizure fell
within a valid exception to the warrant requirement. Id.; State

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


v. Groves, 65 Haw. 104, 108, 649 P.2d 366, 369 (1982). "If the
[State] fails to meet this burden, the evidence obtained . . .
will be suppressed as the 'fruit of the poisonous tree.'"
Prendergast, 103 Hawai#i at 454, 83 P.3d at 717 (citations
omitted).
          In her suppression motion, Giovannoni challenged the
lawfulness of her warrantless seizure at the lava checkpoint.
This shifted the burden of proof to the State to prove that
Giovannoni's checkpoint seizure fell within a valid exception to
the warrant requirement. See State v. Crowder, 1 Haw. App. 60,
66, 613 P.2d 909, 914 (1980).
        B. The State Failed to Meet its Burden of Proof
          A brief investigative stop based on reasonable
suspicion that the person stopped was engaging in criminal
activity or a traffic violation is an exception to the warrant
requirement for a seizure. See Prendergast, 103 Hawai#i at 454,
83 P.3d at 717; State v. Powell, 61 Haw. 316, 320-22, 603 P.2d
143, 147-48 (1979). Giovannoni argues that her checkpoint stop
was not supported by reasonable suspicion and therefore was
illegal. However, while an investigative stop based on
reasonable suspicion is an exception to the warrant requirement,
it is not the only exception. See State v. Birnbaum, CAAP-15-
0000518, 2016 WL 6196738, at *3 (App. Oct. 24, 2016) (mem.).
          The United States Supreme Court has upheld warrantless
checkpoint stops that are conducted without reasonable suspicion
in certain circumstances. See e.g. United States v.
Martinez–Fuerte, 428 U.S. 543 (1976) (immigration checkpoints);
Michigan Dep't of State Police v. Sitz, 496 U.S. 444 (1990)
(sobriety checkpoints); Illinois v. Lidster, 540 U.S. 419 (2004)
(checkpoint seeking information related to recent hit-and-run
accident). In determining whether a suspicionless checkpoint
stop is valid under the Fourth Amendment, courts must examine the
particular circumstances and balance "the gravity of the public
concerns served by the seizure, the degree to which the seizure
advances the public interest, and the severity of the

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


interference with individual liberty." Lidster, 540 U.S. at 426-
27 (quoting Brown v. Texas, 443 U.S. 47, 51 (1979)). To address
Fourth Amendment concerns, suspicionless checkpoint stops "must
be carried out pursuant to a plan embodying explicit, neutral
limitations on the conduct of individual officers." See Brown,
443 U.S. at 51 (emphasis added); State v. Fedak, 9 Haw. App. 98,
102, 825 P.2d 1068, 1071 (1992), superseded by statute as stated
in State v. Claunch, 111 Hawai#i 59, 64-66, 137 P.3d 373, 378-80
(App. 2006).
          We first note that, although the stipulated facts
reference emergency proclamations by the Governor and Hawai#i
County Mayor, there is no detail in the stipulated facts
establishing the lava checkpoint in this case was set up pursuant
to those proclamations. Without further information in this
regard, we cannot glean any legal effect the proclamations may
have had in this case.
          In general, Hawai#i courts have recognized sobriety
checkpoint stops, which are not based on reasonable suspicion, as
an exception to the warrant requirement provided that certain
procedures are followed. See State v. Heapy, 113 Hawai#i 283,
300-02, 151 P.3d 764, 781-83 (2007); Birnbaum, 2016 WL 6196738,
at *3. These procedures are designed to limit the discretion of
the officers conducting the checkpoint stop and the level of
intrusion on individual rights. Heapy, 113 Hawai#i at 300-02,
151 P.3d at 781-83. Where permitted, checkpoint stops without a
warrant or reasonable suspicion are "justified on the premise
that systematic and non-discriminatory seizures minimally intrude
upon an individual's privacy." Id. at 300, 151 P.3d at 781
(citations omitted). Based on these authorities, we conclude
that to satisfy constitutional requirements, the police stop of
Giovannoni at the lava checkpoint must have been carried out
pursuant to established procedures designed to limit police
discretion and the intrusion on an individual's privacy. Id. at
300, 151 P.3d at 781; Fedak, 9 Haw. App. at 101–02, 825 P.2d at
1070-71.

                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The stipulated facts, however, lack any detail for the
State to make this showing. The stipulated facts do not address
whether Giovannoni's stop at the lava checkpoint was pursuant to
established procedures, much less procedures designed to limit
police discretion and the intrusion on an individual's privacy.
They do not address what procedures, if any, the police were
required to follow in conducting the checkpoint stop or whether
the police complied with such procedures.
          We conclude that, in light of the insufficiency of the
stipulated facts, the State did not satisfy its burden of proving
that Giovannoni's stop at the lava checkpoint fell within a valid
exception to the warrant requirement. Because the State failed
to meet its burden of proof, the District Court should have
granted Giovannoni's suppression motion and suppressed the
evidence derived from her stop at the lava checkpoint. Without
such evidence, the State could not prove the charged DWOL
offense.
                         III. Conclusion
          Based on the foregoing, we reverse the District Court's
Order Denying Suppression Motion and also reverse the Judgment
entered on January 18, 2019.
          DATED: Honolulu, Hawai#i, October 14, 2021.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Manta K. Dircks,
Deputy Public Defender,               /s/ Keith K. Hiraoka
for Defendant-Appellant.              Associate Judge

Leneigha S. Downs,                    /s/ Karen T. Nakasone
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee.




                                  6